DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed May 3, 2021, is entered.  Applicant amended claims 1, 4, 9 and 10 and cancelled claims 5 and 7.  No new matter is entered.  Claims 1-4, 6 and 8-10 are pending before the Office for review.
(2)
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Ellis on May 14, 2021.
The application has been amended as follows:
IN THE CLAIMS
1.	A method for determining a

measuring a current of the working electrode and the auxiliary electrode, and 
determining the concentration of the glucose in the fluid using the measured current,
wherein the measured current is a sum of a current collected by the working electrode resulted from direct electron transfer between the working electrode and the enzyme and collected by the working electrode, a reduction current of the redox species collected by the working electrode, and an oxidation current of the redox species collected by the auxiliary electrode.
4.	A method for determining a concentration of glucose in a fluid using an electrochemical sensor including a substrate, a working electrode having glucose oxidase attached thereon by a linker is formed to be separated apart from the substrate in a vertical direction, and has a mesh shape, and an auxiliary electrode formed under the working electrode while having a space therebetween, wherein the working electrode and the auxiliary electrode are interdigitated array electrodes, the method comprising:
contacting the glucose in the fluid to the working electrode and the auxiliary electrode of the electrochemical sensor in a presence of redox species which is recycled between the working electrode and the auxiliary electrode,
measuring an oxidation current of the working electrode and the auxiliary electrode, and
determining the concentration of the glucose in the fluid using the oxidation current,
wherein the oxidation current is a sum of a current collected by the working electrode resulted from direct electron transfer between the working electrode and the enzyme and collected by the working electrode, a reduction current of the redox species collected by the working electrode, and an oxidation current of the redox species collected by the auxiliary electrode.
Claim 10 is cancelled.
(3)
Allowable Subject Matter
Claims 1-4, 6, 8 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims in such a manner that a rejection under 35 U.S.C. Sec. 102 or Sec. 103 would be proper.
Ching et al. (U.S. Publication No. 2014/0197041) teaches an amperometric biosensor (electrochemical sensor) and a method of using the same for detecting concentration of a target analyte, wherein the sensor comprises a substrate (11) and a working electrode (121) formed on the substrate.  Abstract, Figures 1 and 2 and Paragraphs 10 and 39.  The working electrode comprises an enzyme attached thereon by a link, wherein the enzyme is reactive to the target analyte.  Paragraph 40.  Ching further teaches the sensor comprises both a counter electrode and a reference electrode (122, 123), both of which are formed to be separate apart from the working electrode in a horizontal direction of the substrate and either of which is an auxiliary electrode within the scope of the claimed invention.  Figures 1 and 2 and Paragraph 39.

Neel et al. (U.S. Publication No. 2003/0203498) teaches a method for detecting the concentration of glucose in a blood sample comprising using glucose oxidase to initiate a reaction to oxidize glucose to gluconic acid reduce ferricyanide to ferrocyanide followed by the application of voltage to the electrode relative to a second electrode to oxidize the ferrocyanide to ferricyanide to generate a current that is related to the glucose concentration in the sample.  Paragraph 51.
Feldman et al. (U.S. Publication No. 2004/0060818) teaches an analyte sensor having a working electrode positioned on a substrate and opposite a second substrate with a spacer therebetween, wherein the counter electrodes are positioned on the second substrate, under the working electrode and spaced apart therefrom.  Paragraph 216.  In this configuration, the working electrode is formed to be separated from the second substrate in a vertical direction and, when positioned above the counter electrodes, the counter electrodes (one of which is an auxiliary electrode within the scope of the claimed invention) is formed underneath and spaced apart from the working electrode.  Paragraph 216.
Brauker et al. (U.S. Publication No. 2005/0051427) teaches it’s known in the art to include a mesh material in the electrode.  Paragraph 9.
Wilsey (U.S. Publication No. 2013/0284610) teaches a method of determining the glucose concentration in a sample that comprises a recycle reaction loop of the mediator and electroactive reaction product.  Paragraph 79.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(4)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796